- de

$
at

aa We

=~

q~
4 rs US. ‘Department of Justice

United States Marshals Service

FILED

 

 
 

: Case 1:19-cv-03722!DDD-STV Document 27-3 Filed 07/08/20 USDC Colorado Page 1 of 2
Case 1719:cv-03722-STV Document.7- 2 Filed’ 02/07/20 USDC Colorado Page 1 of r

PROCESS RECEIPT.AND RETURN:

See “Instructions for Service of Process by US. Marshal"

 

PLAINTIFF , 7 . DISTRICT OF COLORADO: COURT CASE NUMBER ‘ .
Jehrone D. Falls 2670 UE @ PM 3: 37 19-cv-03722-STV
. DEFENDANT “wees we TYPE OF PROCESS
City of Aurora etal JEFFREY P. COLWELL s/c

 

 

SERVE Dustin Peterson
+ AT
15151 E. Aldmeda Pkwy aurora, CO 80012

ADDRESS (Street or RFD, Apartment No., Sa romneir Sober DEP.

NAME OF INDIVIDUAL, COMPANY, CORPORATION, EvG GO RERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

y.v1

ctit

 

*SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Nuimber of process to be +,

 

Jehrone D. Falls

9995 East Harvard Avenue
#R277

Denver, CO 80231

\

Au Telephone Numbers, and Estimated Times Available for Service):
PERSONAL SERVICE

 

served with this Form 285; 2
Number of parties to be
served in this case 8

 

Check for service
onUS.A \

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business tind Aliernate Addresses

 

Signature of Attomey other Originator requesting service on behalf of ~ (X] PLAINTIFF

s/ R. Sams, Deputy Clerk no ( DEFENDANT

TELEPHONE NUMBER DATE
303-844-3433 02/07/2020

 

 

 

‘SPACE BELOW FOR USE OF U.S. MARSHAL ONLY -

 

 

 

 

 

* — Lacknowledge receipt for the total | Total Process | District of District to *
- umber of process indicated, Origin Serve
z "(Sign only for USM 285 tf more ~ “Poe, |
than one USM 285 is submitted) | No. Bis No 6! 3 [

 

[hereby certify and return that Let have personally served , ave legal evidence of service,

| Signature of Authorized USMS Deputy or Clerk

DO NOT WRITE BELOW THIS LINE.

~~ Date

HThave executed as shown i in "Remarks", the process described on the

 

individual, company, corporation, etc., at the address shown above on the on the itidividual, conipany, corporation, etc. shown at the address inserted below

 

" FT] Thereby certify and return that 1am unable to locate the individual, company, corporation, etc named above (See remarks below)

 

“Name and title of mdividual served (ifnot shown =

“Addie ess vate only di, Opa than shown LA

pithy City. Marneg

Date Time

| G70220\_7 S30 Am

Signature of U.S. Marshal ot Deputy

 

 

 

. Service Fee Total Mileage Charges

Forwarding Fee:
> (including endeavors; .

Total Charges

Advance Deposits

Amount owed to U.S. Marshal* or
(Amount of Refund*) * *

 

 

 

 

 

 

 

REMARKS

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

 

Form USM-285
Rev. 11/18

3/9/29
met

 

L. 6

LS .

\
5

a

f Date: br € L0-20 : ae SLL

Case 1:19-cv-03722-DDD-STV Document 27-3 Filed 07/08/20 USDC Colorado Page 2 of 2

t
»’ &
AO 440 (Rev 06/12) Summons in’a Crvil Action (Page 2)

Civil Action No. 19-cv-03722-STV
*

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I) +

This summons for (name of indrvrdual and utle. ifanv) Shy 5 tn Sf yo bern
was received by me on (date) 5 - /0) ~ 20) .

“1 I personally served the summons on the individual at (place)

 

on date)’ : Or
\ . -

 

+

“7 I Jeft the summons at the individual's residence or usual place of abode with (name) - \ -
. a person of suitable age and discretion who resides there,

on (date) * . and mailed a copy to the individual’s last known address: or

Al served the summons On ‘name of individual) oy Maly ud . who is

designated by law to accept service ‘of process on ia ot (narhe fe of organization)

on (date) G- 10° 20. ; or

~

 

“J | returned the summons unexecuted because ; or
7 Other (specifi). : . a :

4 . *
My fees are $. ‘ for travel and $ ; for services. for a total of $ 0.00

% ‘

I declare under penalty of perjury that this information is true.

Pyer's signatur e

 

Oo J hal Of... P/$H1 |

Printed name and ttle

| G9 Sk Jae Lo Bo2¢+1.

Server ‘s address

A‘dditional information regarding attempted service’ etc:
